SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (with Lessee Option to Purchase and Maryland Option to Purchase) MULTIPLE FACILITIES OHI ASSET III (PA) TRUST AND OMG MSTR LSCO, LLC OMG LS LEASING CO., LLC AND JOINED IN BY THE MARYLAND BORROWERS DATED: April 18, 2008 FACILITIES: Aristocrat Berea Candlewood Park Falling Water Grande Pointe Health Care Greenbrier RC Greenbrier HC Ohio Extended Care Facility Pebble Creek Pine Grove Pine Valley Care Center Wyant Woods Waterford Commons Crestwood Care Center Baldwin Health Center Copley Health Center Hanover House Suburban Pavilion Wexford House Advanced Specialty Rehab of Toledo Commons at Greenbriar Greenbriar Center (a/k/a Greenbriar North) Greenbriar Rehabilitation Hospital Chardon Healthcare Center Northwestern Center Columbus Center Golden Years Healthcare Center Oak Grove Center Kent Care Center TABLE OF CONTENTS Page ARTICLE I 2 1.1 LEASE 2 1.2 TERM 3 1.3 OPTION TO RENEW 3 ARTICLE II 3 2.1 DEFINITIONS 3 ARTICLE III 28 3.1 BASE RENT; MONTHLY INSTALLMENTS 28 3.2 ADDITIONAL CHARGES 28 3.3 LATE CHARGE; INTEREST. 28 3.4 NET LEASE. 28 ARTICLE IV 29 4.1 PAYMENT OF IMPOSITIONS 29 4.2 ADJUSTMENT OF IMPOSITIONS 30 4.3 UTILITY CHARGES 30 4.4 INSURANCE PREMIUMS 30 ARTICLE V 30 5.1 NO TERMINATION, ABATEMENT, ETC 30 ARTICLE VI 31 6.1 OWNERSHIP OF THE LEASED PROPERTIES 31 6.2 LESSOR’S PERSONAL PROPERTY 31 6.3 LESSEE’S PERSONAL PROPERTY 31 6.4 GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY AND ACCOUNTS 32 ARTICLE VII 33 7.1 CONDITION OF THE LEASED PROPERTIES 33 7.2 USE OF THE LEASED PROPERTIES 33 7.3 CERTAIN ENVIRONMENTAL MATTERS 28 ARTICLE VIII 33 8.1 COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS 33 8.3 MINIMUM QUALIFIED CAPITAL EXPENDITURES 40 8.4 MANAGEMENT AGREEMENTS AND CONSULTING AGREEMENTS 40 8.5 OTHER FACILITIES 40 8.6 NO OTHER BUSINESS 40 ARTICLE IX 42 9.1 MAINTENANCE AND REPAIR 42 9.2 ENCROACHMENTS, RESTRICTIONS, ETC. 43 ARTICLE XI 46 11.1 LIENS 46 ARTICLE XII 46 12.1 PERMITTED CONTESTS 46 12.2 LESSOR’S REQUIREMENT FOR DEPOSITS 47 ARTICLE XIII 47 13.1 GENERAL INSURANCE REQUIREMENTS 47 13.2 RISKS TO BE INSURED 48 13.3 PAYMENT OF PREMIUMS; COPIES OF POLICIES; CERTIFICATES. 49 13.4 UMBRELLA POLICIES 49 13.5 ADDITIONAL INSURANCE 49 13.6 NO LIABILITY; WAIVER OF SUBROGATION 50 13.7 INCREASE IN LIMITS 50 13.8 BLANKET POLICY 50 ARTICLE XIV 51 14.1 INSURANCE PROCEEDS 51 14.2 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION 51 14.3 RESTORATION OF LESSEE’S PROPERTY 51 14.4 NO ABATEMENT OF RENT 51 14.5 WAIVER 52 14.6 DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE APPROVAL THRESHOLD 52 14.7 NET PROCEEDS PAID TO FACILITY MORTGAGEE 53 ARTICLE XV 53 15.1 TOTAL TAKING OR OTHER TAKING WITH LEASED PROPERTY RENDERED UNSUITABLE FOR ITS PRIMARY INTENDED USE 53 15.2 ALLOCATION OF AWARD 53 15.3 PARTIAL TAKING 54 15.4 TEMPORARY TAKING 54 15.5 AWARDS PAID TO FACILITY MORTGAGEE 54 ARTICLE XVI 55 16.1 LESSOR’S RIGHTS UPON AN EVENT OF DEFAULT 55 16.2 CERTAIN REMEDIES 55 16.3 DAMAGES 55 16.4 WAIVER 56 16.5 APPLICATION OF FUNDS 56 ARTICLE XVII 57 17.1 LESSOR’S RIGHT TO CURE LESSEE’S DEFAULT 57 17.2 LESSEE’S AFFILIATES RIGHT TO CURE 57 ARTICLE XVIII 57 18.1 HOLDING OVER 57 18.2 INDEMNITY 58 ARTICLE XIX 58 19.1 SUBORDINATION 58 19.2 ATTORNMENT 58 19.3 LESSEE’S CERTIFICATE 59 19.4 NOTICE AND CURE 59 ARTICLE XX 59 20.1 RISK OF LOSS 59 ARTICLE XXI 60 21.1 INDEMNIFICATION 60 21.2 SURVIVAL OF INDEMNIFICATION 60 ARTICLE XXII 60 22.1 GENERAL PROHIBITION AGAINST TRANSFERS 60 22.2 SUBORDINATION AND ATTORNMENT 62 22.3 SUBLEASE LIMITATION 62 ARTICLE XXIII 63 23.1 FINANCIAL STATEMENTS AND OTHER REPORTS AND MATERIALS REQUIRED BY LESSOR 63 23.2 PUBLIC OFFERING INFORMATION 64 ARTICLE XXIV 65 24.1 LESSOR’S RIGHT TO INSPECT 65 ARTICLE XXV 65 25.1 NO WAIVER 65 ARTICLE XXVI 65 26.1 REMEDIES CUMULATIVE 65 ARTICLE XXVII 65 27.1 ACCEPTANCE OF SURRENDER 65 ARTICLE XXVIII 65 28.1 NO MERGER OF TITLE 65 28.2 NO PARTNERSHIP 66 ARTICLE XXIX 66 29.1 CONVEYANCE BY LESSOR 66 ARTICLE XXX 66 30.1 QUIET ENJOYMENT 66 ARTICLE XXXI 66 31.1 NOTICES 66 ARTICLE XXXII 67 32.1 FAIR MARKET RENT 67 ARTICLE XXXIII 68 33.1 LESSOR’S OPTION TO PURCHASE LESSEE’S PERSONAL PROPERTY 68 33.2 FACILITY TRADE NAMES 68 33.3 TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES 69 33.4 INTANGIBLES AND PERSONAL PROPERTY 69 ARTICLE XXXIV 70 34.1 ARBITRATION 70 ARTICLE XXXV 70 35.1 COMMISSIONS 70 ARTICLE XXXVI 70 36.1 MEMORANDUM OR SHORT FORM OF LEASE 70 ARTICLE XXXVII 70 37.1 SECURITY DEPOSIT 70 37.2 APPLICATION OF SECURITY DEPOSIT 71 37.3 TRANSFER OF SECURITY DEPOSIT 71 ARTICLE XXXVIII 81 38.1 MISCELLANEOUS 81 SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (with Lessee Option to Purchase and Maryland Option to Purchase) Multiple Facilities THIS SECOND CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (“Lease”) is executed and delivered as of this day of April, 2008 and is entered into by OHI ASSET III (PA) TRUST, a Maryland business trust (“Lessor”), the successor by merger to OHI Asset II (OH), LLC, a Delaware limited liability company, and Ohio Lessor – Waterford & Crestwood, Inc., a Maryland corporation, the address of which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, OMG MSTR LSCO, LLC, an Ohio limited liability company (“Lessee One”), the successor by merger to CSC MSTR LSCO, LLC, and OMG LS LEASING CO., LLC, an Ohio limited liability company (“Lessee Two”, and collectively with Lessee One, “Lessee”), the address of which is 4700 Ashwood Drive, Suite 200, Cincinnati, OH 45241. RECITALS The circumstances underlying the execution and delivery of this Lease are as follows: A.Capitalized terms used and not otherwise defined herein have the respective meanings given them in Article II below. B.Lessor is the owner of the Leased Properties. C.Lessor and Lessee One are parties to that certain Consolidated Amended and Restated Master Lease dated February 1, 2007 (as amended, the “Existing Lease”). D.In connection with the Existing Lease, the parties entered into the following agreements (collectively, the “Related Documents”): (1)The OHI Working Capital Loan Agreement; and (2)The OHI Working Capital Note. E.Concurrently with the execution of this Lease, Lessor is entering into the Maryland Loan Agreement with the Maryland Borrowers and Maryland Parent Guarantors.As an inducement to, and a condition of, entering the Maryland Loan Agreement and this Lease, the Maryland Borrowers are joining the execution of this Lease for purposes of granting to Lessor the Maryland Option, on the terms and conditions of ARTICLE XXXIX below. F.Lessor, Lessee One and Lessee Two desire to consolidate, amend and restate the Existing Lease as set forth in this Lease, with this Lease being the substitute and replacement for the Existing Lease. NOW, THEREFORE, Lessor and Lessee agree to consolidate, amend and restate the Existing Lease in its entirety as follows: -1- ARTICLE I 1.1Lease.Upon and subject to the terms and conditions set forth in this Lease, Lessor leases to Lessee, and Lessee leases from Lessor, the Leased Properties. The Leased Properties are leased subject to all covenants, conditions, restrictions, easements and other matters affecting the Leased Property, whether or not of record, including the Permitted Encumbrances and other matters which would be disclosed by an inspection or accurate survey of the Leased Properties. 1.1.1Subleases.On the Commencement Date, with the approval of Lessor, the Leased Properties are subleased to the Sublessees pursuant to the Subleases. Lessee has assigned the Subleases to Lessor and each Sublessee has jointly and severally with the other Sublessee guaranteed the obligations of Lessee hereunder, and to secure its guaranty each Sublessee has granted Lessor a security interest in the Collateral with respect to the Facility subleased by it. Lessee shall not amend or modify the terms of any Sublease without the prior written consent of Lessor, which Lessor may in its sole discretion grant, withhold or condition.Each Sublessee under an Sublease has agreed in the Sublease that it assumes and agrees to be bound by and perform each and every obligation of the Lessee under this Lease; provided, however, that obligations of a Sublessee related to the operation, maintenance and repair of a Facility are assumed only with respect to the Facility being operated by such Sublessee.Lessee agrees that a default by a Sublessee under a Sublease shall be deemed a default by Lessee under this Lease which, if not cured within any applicable cure or grace period shall constitute an Event of Default and entitle Lessor to exercise any and all remedies provided by this Lease or by law. Any Notice given by Lessor to Lessee shall be deemed a Notice given to each Sublessee of a Leased Property. 1.1.2Single, Indivisible Lease.Notwithstanding Lessor’s approval of the Subleases of the Leased Properties, this Lease constitutes one indivisible lease of the Leased Properties and not separate leases governed by similar terms. The Leased Properties constitute one economic unit, and the Base Rent and all other provisions have been negotiated and agreed to based on a demise of all of the Leased Properties to Lessee as a single, composite, inseparable transaction and would have been substantially different had separate leases or a divisible lease been intended. Except as expressly provided in this Lease for specific, isolated purposes (and then only to the extent expressly otherwise stated), all provisions of this Lease apply equally and uniformly to all of the Leased Properties as one unit. An Event of Default with respect to any Leased Property is an Event of Default as to all of the Leased Properties. The parties intend that the provisions of this Lease shall at all times be construed, interpreted and applied so as to carry out their mutual objective to create an indivisible lease of all of the Leased Properties and, in particular but without limitation, that, for purposes of any assumption, rejection or assignment of this Lease under 11 U.S.C. 365, this is one indivisible and non-severable lease and executory contract dealing with one legal and economic unit and that this Lease must be assumed, rejected or assigned as a whole with respect to all (and only as to all) of the Leased Properties. -2- 1.2Term.The initial term of this Lease (“Initial Term”) shall be November 7, 2003 through January 31, 2007. 1.3Option to Renew.Lessee is hereby granted three (3) successive options to renew this Lease.The first option to renew has been exercised and is for the period of February 1, 2007 thru April 30, 2018.Two additional options to renew shall be for a period of ten (10) Lease Years each, for a maximum Term if such options are exercised of approximately thirty-four (34) Lease Years.Lessee’s exercise of the second and third options to renew this Lease are subject to the following terms and conditions (which conditions may be waived by Lessor in its sole discretion): (a)An option to renew is exercisable only by Notice to Lessor at least one hundred and eighty (180) days, and not more than three hundred sixty (360) days, prior to the expiration of the Initial Term (or prior to the expiration of the preceding Renewal Term, as the case may be); (b)No Event of Default or Unmatured Event of Default shall have occurred and be continuing either at the time a renewal option is exercised or at the commencement of a Renewal Term; (c)During a Renewal Term, all of the terms and conditions of this Lease shall remain in full force and effect; (d)Lessee may exercise its options to renew with respect to all (and no fewer than all) of the Leased Properties; and (e)Lessee may only exercise an option to renew if the Option to Extend (as defined in the Maryland Loan Agreement) for a corresponding period of years is also exercised such that the Maturity Date (as defined in the Maryland Loan Agreement) and the Expiration Date are the same date. 1.4LTACH Facility.The renovation of the LTACH Facility shall be governed by the provisions of Exhibit H to this Lease. ARTICLE II 2.1Definitions.For all purposes of this Lease, except as otherwise expressly provided or unless the context otherwise requires, (a) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP as at the time applicable; (c) all references in this Lease to designated “Articles,” “Sections” and other subdivisions are to the designated Articles, Sections and other subdivisions of this Lease; and (d) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Lease as a whole and not to any particular Article, Section or other subdivision. -3- Actual Cost: means the actual cost of completing the Approved Improvements, excluding financing costs, which amount does not include any amounts paid to Lessee or any Affiliate of Lessee without the written consent of Lessor. Acquired Facilities: means the CSC Acquired Facilities, the Emery Acquired Facilities, and the OHI THI Facilities. Acquisition Agreements: means (i) the Stock Purchase Agreement dated as of June 10, 2005, (ii) the Agreement of Purchase and Sale dated December 16, 2006, (iii) the THI Acquisition Agreements, and (iv) all related documents, pursuant to which Lessor or an Affiliate of Lessor acquired the Facilities. Additional Charges:All Impositions and other amounts, liabilities and obligations that Lessee assumes or agrees to pay under this Lease. Affiliate:Any Person who, directly or indirectly, Controls or is Controlled by or is under common Control with another Person. Agreement to Lease: means the Agreement to Enter into Amended and Restated Master Lease dated as of June 10, 2005 and the Agreement to Enter into Master Lease and Working Capital Loan among Lessor, Lessee, the Sublessees, the Guarantors, the Consultants, and the Managers. AO: means OMG ASSET OWNERSHIP, LLC, an Ohio limited liability company. Approval Threshold: One Hundred Thousand Dollars ($100,000). Approved Improvements: means (i) the Emery Improvements, (ii) the Escrow Improvements, and (iii) the Non-Escrow Improvements. Assessment:Any governmental assessment on the Leased Properties or any part of any of them for public or private improvements or benefits, whether or not commenced or completed prior to the date hereof and whether or not to be completed within the Term. Assumed Indebtedness:Any indebtedness or other obligations expressly assumed in writing by Lessor and secured by a mortgage, deed of trust or other security agreement to which Lessor’s title to the Leased Properties is subject. Award:All compensation, sums or anything of value awarded, paid or received in connection with a Taking or Partial Taking. Base Rent:During the Term, the Base Rent shall be as follows: (1)During the Initial Term, the Base Rent as set forth in the Existing Lease; -4- (2)For the period of date of this Lease thru December 31, 2018, Base Rent shall be the sum of the monthly amounts set forth on Exhibit G, and the LTACH Base Rent; (3)For the Lease Year commencing January 1, 2019 and each succeeding Lease Year during the Term, the Base Rent for the previous Lease Year, plus an amount equal to (a) the Base Rent in the previous Lease Year multiplied by (b) the lesser of (i) two (2) times the change in CPI and (ii) two and one half percent (2.5%). Subject to the provisions of Section 1.1.2, the Base Rent shall be allocated among the Facilities as set forth on attached Exhibit G. Business Day:Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which national banks in the City of New York, New York are authorized or obligated, by law or executive order, to close. Capitalization Rate:Ten percent (10%). Cash Flow to Rent Ratio: For any fiscal period, the ratio of (i) Lessee Cash Flow plus Cityview EBITDA, to (ii) Base Rent plus Cityview Debt Service. Combined Cash Flow Coverage Ratio: For any fiscal period, the ratio of (i) Lessee Cash Flow plus Maryland Cash Flow plus City View EBITDA to (ii) Base Rent plus City View Debt Service plus Maryland Debt Service. Citation: Any operational or physical plant deficiency set forth in writing with respect to a Facility by any governmental body or agency, or Medicare intermediary, having regulatory oversight over a Facility, Lessee, any Sublessee or Manager, with respect to which the scope and severity of the potential penalty for such deficiency is one or more of the following: loss of licensure, decertification of a Facility from participation in the Medicare and/or Medicaid programs, appointment of a temporary manager or denial of payment for new admissions which lasts for thirty (30) days or more. Cityview Debt Service: means Debt Service (as defined in the Cityview Loan Agreement) for the Borrowers (as defined in the Cityview Loan Agreement). Cityview EBITDA: means EBITDA (as defined in the Cityview Loan Agreement) for the Borrowers (as defined in the Cityview Loan Agreement). Cityview Loan Agreement: The Loan Agreement dated November 1, 2004, as amended by a First Amendment to Loan Agreement dated as of March 1, 2005, an Assumption and Joinder Agreement and Second Amendment to Loan Agreement dated as of June 30, 2006, a Third Amendment to Loan Agreement dated as of February 1, 2007, and a Fourth Amendment to Loan Agreement dated as of the date of this Agreement, among City View Operator, City View Owner, and OMG RE HOLDINGS, LLC, an Ohio limited liability company, as borrowers, RESIDENT CARE CONSULTING, LLC, an Ohio limited liability company, and HEALTH CARE FACILITY MANAGEMENT, LLC, an Ohio limited liability company, as guarantors, and OHI ASSET (OH) LENDER, LLC, a Delaware limited liability company, as lender. -5- City View Operator: means City View Nursing & Rehab, LLC, an Ohio limited liability company. City View Owner: means City View Cleveland NH Asset, LLC, an Ohio limited liability company. Clean-Up:The investigation, removal, restoration, remediation and/or elimination of, or other response to, Contamination, in each case to the satisfaction of all governmental agencies having jurisdiction, in compliance with or as may be required by Environmental Laws. Code:The Internal Revenue Code of 1986, as amended. Combined Transaction Documents: means the “Loan Documents” as defined in the City View Loan Agreement, the “Loan Documents” as defined in the Maryland Loan Agreement, and the Transaction Documents. Commencement Date:For the Waterford Facility and Crestwood Facility, November 7, 2003, for the Emery Acquired Facilities, June 28, 2005, for the CSC Acquired Facilities, December 16, 2005, for the LTACH Facility, the LTACH Closing Date, and for the OHI THI Facilities, April 19, Condemnor:Any public or quasi-public authority, or private corporation or individual, having the power of condemnation. Consulting Agreement:Any agreement pursuant to which financial services for a Facility is delegated by Lessee or Sublessee to any person not an employee of Lessee or a Sublessee, or to any other related or unrelated party. Consultants:The Person to whom the financial services of a Facility is delegated pursuant to a Consulting Agreement.As of the date of this Lease, the Consultants are BELMORE CONSULTING CO., LLC, an Ohio limited liability company, WYANT CONSULTING CO., LLC, an Ohio limited liability company, BRECKSVILLE CONSULTING CO., LLC, an Ohio limited liability company, JARVIS CONSULTING CO., LLC, an Ohio limited liability company, KOLBE CONSULTING CO., LLC, an Ohio limited liability company, PEARL CONSULTING CO., LLC, an Ohio limited liability company, PEARL II CONSULTING CO., LLC, an Ohio limited liability company, PEARL III CONSULTING CO., LLC, an Ohio limited liability company, MERIT CONSULTING CO., LLC, an Ohio limited liability company, FALLING CONSULTING CO., LLC, an Ohio limited liability company, FRONT CONSULTING CO., LLC, an Ohio limited liability company, Midland Consulting Co., LLC, an Ohio limited liability company, Garden Consulting Co., LLC, an Ohio limited liability company, Skyline (PA) Consulting Co., LLC, an Ohio limited liability company, Heritage (Ohio) Consulting Co., LLC, an Ohio limited liability company, Avis (Ohio) Consulting Co., LLC, an Ohio limited liability company, Suburban (Ohio) Consulting Co., LLC, an Ohio limited liability company, Old Consulting Co., LLC, an Ohio limited liability company, and Resident Care Consulting, LLC, an Ohio limited liability company. -6- Construction Funds:The Net Proceeds and such additional funds as may be deposited with Lessor by Lessee pursuant to Section 14.6 for restoration or repair work pursuant to this Lease. Contamination:The presence, Release or threatened Release of any Hazardous Substance at the Leased Properties in violation of any Environmental Law, or in a quantity that would give rise to any affirmative Clean-Up obligations under an Environmental Law, including, but not limited to, the existence of any injury or potential injury to public health, safety, natural resources or the environment associated therewith, or any other environmental condition at, in, about, under or migrating from or to the Leased Properties. Control (and its corollaries “Controlled by” and “under common Control with”):Possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, through the ownership of voting securities, partnership interests or other equity interests. CPI:The United States Department of Labor, Bureau of Labor Statistics Revised Consumer Price Index for All Urban Consumers (1982-84100), U.S. City Average, All Items, or, if that index is not available at the time in question, the index designated by such Department as the successor to such index, and if there is no index so designated, an index for an area in the United States that most closely corresponds to the entire United States, published by such Department, or if none, by any other instrumentality of the United States. Crestwood
